TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00210-CV


                         In re FamilyLink Treatment Services, Inc.


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                          ORDER


PER CURIAM

              Relator FamilyLink Treatment Services, Inc. has filed a petition for writ of

mandamus and motion for temporary relief. See Tex. R. App. P. 52.1, 52.10(a). We grant

the motion and temporarily stay the February 25, 2022 Order on Respondent Father’s Motion

for Further Orders pending further order of this Court. See id. 52.10(b). The Court orders the

real parties in interest to file responses to the petition for writ of mandamus on or before

April 29, 2022.

              It is ordered on April 20, 2022.



Before Justices Baker, Kelly, and Smith